 DECISIONS OF NATIONAL LABOR RELATIONS BOARDProfessional Care, Inc. and District 1199, NationalUnion of Hospital and Health Care Employees,Retail, Wholesale and Department Store Em-ployees Union, AFL-CIO. Case 2-CA-1905019 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 30 January 1984 Administrative Law JudgeEleanor MacDonald issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.I The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.2 The General Counsel excepts, inter alia, to the judge's failure to findthat the Respondent violated Sec. 8(a)(1) of the Act by allegedly threat-ening, through its agents Young and Friedman, to discharge Roberts ifshe acted as a union observer at the NLRB election 2 August 1982. TheGeneral Counsel contends that the judge's failure to address the issue isclearly erroneous because Young and Friedman did not testify and Rob-erts' testimony on this issue stands unrebutted. Although the judge failedexplicitly to consider the point, the judge generally discredited Roberts'testimony, stating in sec. Il,B,5, par. 1, of her decision that "f]trom acareful reading of the testimony of Binger and Roberts I have decidedthat the General Counsel's allegations are not supported by the evi-dence." The judge further stated in sec. 11,B,5, par. 2, that, "fi]n sum,Binger's and Roberts' testimony in support of General Counsel's case isinternally inconsistent and implausible." We therefore conclude that,though unrebutted, Roberts' testimony concerning alleged threats of dis-charge was not credited, and thus there is no basis for finding that theRespondent violated the Act as alleged.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.This case was tried in New York, New York, on March7 and May 26, 1983. The charge was filed on August 13,1982, and the first amended charge was filed on Febru-ary i, 1983.' The complaint alleges that Respondent, inviolation of Section 8(a)(1), (3), and (4) of the Act,threatened its employee Louise Roberts with discharge ifshe appeared as a union observer and discharged Robertsbecause she supported and assisted the Union and testi-fied on behalf of the Union in a Board proceeding. Re-spondent denies these allegations.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondentin August 1983, 1 make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation engaged in pro-viding home care services from its office in New York,New York, annually derives gross revenues in excess of$500,000 and provides services valued in excess of$50,000 for enterprises located in New York State whichenterprises each annually purchase materials valued inexcess of $50,000 directly in interstate commerce or per-form services valued in excess of $50,000 for enterpriseslocated in States other than the States in which they arelocated. Respondent admits, and I find, that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. ALLEGED UNFAIR LABOR PRACTICESA. Service of the First Amended ChargeThe General Counsel asserts that the first amendedcharge was served on Respondent at its New York Cityoffice on February 1, 1983.2 If, as the General Counselalleges, Roberts was dismissed on August 2, 1982, thecharge would be timely served.3The General Counsel called Eric Anderson, who testi-fied that he is employed as a messenger by the law firmof Sipser, Weinstock, Harper, Dorn & Leibowitz. Hestated that one day at 1:30 or 2 p.m. he was requested byVicki Erenstein, Esq., of that firm to deliver some papersto Professional Care and then to the Regional Office inlower Manhattan. He went to an office on East 44th or45th Street and served the papers, but he was refused a"received" stamp on the papers. The person he spoke toidentified herself as Ms. Lee. After he left ProfessionalCare he went downtown to the Regional Office to deliv-er the papers. Later, he informed Erenstein that he hadbeen unable to obtain a company stamp on the papersI The first amended charge alleges a violation of Sec. 8(aXI) and (4) ofthe Act. It was filed on February 1, 1983, at the Regional Office. Thereis a dispute as to when it was served on Respondent and whether theallegation is barred by Sec. 10(b) of the Act. This issue is discussedbelow.2 The gravamen of this charge is that Roberts was discharged becauseshe testified on behalf of the Union on January 15, 1982 in Case 2-RC-19216.3 Respondent asserts that Roberts was dismissed on July 30, 1982.Sometime after February 1, 1983, Respondent received a copy of thecharge by mail.271 NLRB No. 53324 PROFESSIONAL CARE, INC.but that he did obtain the name of the person to whomhe spoke. Anderson signed an affidavit of service datedMarch 3, 1983, which states that:On February 1, 1983 at approximately two o'clockp.m. I personally served a copy of the unfair laborpractice charge and cover letter ... upon a compa-ny representative of Professional Care, Inc. at its of-fices at 207 East 45th Street, New York, New York.The representative, a woman, was short, in her midor late thirties, and had frosted blond hair. I askedher to mark "received" upon a copy of the charge,but she refused to do so. However she did informme that her name is Elyse Lee.On cross-examination, Anderson testified that insidethe ground floor entrance of the building in which Re-spondent is located there is a steel coat closet and anarrow painted on the wall pointing upwards with thelegend "Pro Care." On the day he served the charge, ac-cording to Anderson, he walked up two flights of stairsand saw a receptionist and secretaries. The secretary re-ferred him to Lee whom he found in a little officestraight back from the receptionist's desk. Lee gave himher name and and then wrote it on a piece of paperwhich Anderson gave to Erenstein.' He was in Lee'soffice less than 10 minutes. Anderson pointed to a youngwoman present at the trial and stated he had seen her inRespondent's office on February 1, 1983, when he servedthe first amended charge on Respondent. The womanwas Diane Stoller.The charge and letter accompanying it were filed withthe Board and are time-stamped by the Regional Officeon February 1, 1983, at 9:13 a.m. On both documents,the date has been written in pen over the date printed bythe time stamp, apparently to correct an erroneous dateprinted by the stamp. The actual time-stamped has notbeen corrected. Anderson testified on redirect that hishours were 10 a.m. to 6 p.m. daily and that he neverbegan work earlier than 10 a.m.Diane Stoller testified that she is a registered nurse in-structor and that she is a trainer-instructor for Respond-ent. Stoller was present at the trial herein when Ander-son pointed her out as having been in the office on theday he allegedly served the Union's first amendedcharge. She testified that on February 1, 1983, she wasnot in Respondent's office. Her testimony was based onher appointment records and on a weekly report of heractivities submitted to Respondent.Stoller testified that when one enters the front door ofthe building housing Professional Care, there is no closetvisible. A messenger service occupies the first floor ofthe building and the second floor is vacant and locked.Respondent's offices are located on the third floor. Lee'soffice is there; it is large with many windows. The streetlevel door has a large sign reading "Professional CareInc."Elyse Gibson Lee testified that on February 1, 1983,she was the New York state executive director of oper-ations stationed in Syossett, New York, the location of4 This paper was not produced.the main corporate office of Respondent. On February 1,she spent the morning in the corporate office and theafternoon in the New York City office. She had neverseen Anderson before the day of the instant trial and henever served any papers on her. Lee testified that in heroffice, she is commonly referred to as Elyse Gibson, herprevious name.5The testimony of Respondent's witnesses, whom Icredit, shows that Anderson was mistaken as to the phys-ical description of the offices of Professional Care in thathe wrongly recollected the layout of the entrance levelfloor, the floor upon which the offices are located andthe description of Lee's office. He was also mistaken asto Stoller's presence.Having failed to recollect these details when he testi-fied on March 7, 1983, Anderson is not likely to haverecollected accurately details of personal service onMarch 3, 1983, when he executed his affidavit. Further,the Board's time stamp on the charge conclusively estab-lishes that the charge was filed at 9:13 a.m. on February1, 1983, and thus Anderson's narrative about serving Leethat afternoon is not credible.I find that, under the General Counsel's theory of thecase, the first amended charge was not timely served onRespondent; therefore, the allegation concerning a viola-tion of Section 8(a)(4) must be dismissed as time barred.Moreover, had I considered that allegation, I wouldhave found insufficient credible evidence linking Rob-erts' discharge in the summer 1982 to her testimony onJanuary 15, 1982.B. The Events of Summer 198?1. Testimony of Louis RobertsLouis Roberts testified that she was hired by Respond-ent as a home health aide in April 1981.6In October1981, at the request of Elnora Alford, a union organizer,Roberts signed an authorization card for District 1199.At the Union's request, Roberts testified in the represen-tation proceeding on January 15, 1982. No other employ-ees of Respondent were called to testify by the Union,but four other aides were present with Roberts as poten-tial witnesses. Roberts was asked to serve on the organiz-ing committee and she attended 2 or 3 of its meetingsalong with approximately 10 other aides. She did not so-licit any authorization cards for the Union. At the elec-tion on August 2, 1982, Roberts served as union observ-er. It is not alleged that Roberts was active in any otherway during the lengthy union campaign.s She was married on July 9, 1982. The record shows that numerouswitnesses referred to Lee as Elyse Gibson.' It is undisputed that Roberts had an unblemished employment recordand received favorable evaluations from her employer until she was dis-charged. Home health aides provide personal care and assist patients withshopping, cooking, cleaning, and other tasks. Roberts was employed byRespondent to care for Lovelle Chapin, a cancer patient. Respondentcontracted with the visiting nurse service (VNS) to provide home healthcare service to certain VNS patients. VNS determined the amount andtype of care to be given. Respondent hired and trained the home healthaides. Patients were told that the aides were supplied by VNS and theywere not told that the aides' employer was Respondent.325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Roberts, she had been requested byAlford to serve as an election observer and on Monday,July 26, 1982, she asked her coordinator, DeborahYoung, if she could be relieved on Monday, August 2,1982.7Young told Roberts to remind her that comingFriday. Roberts did not inform Young that she wantedthe day off in order to serve as a union observer. OnWednesday before the election, Roberts again toldYoung by telephone that she wanted to be relieved onAugust 2 and Young said "okay" and asked to be re-minded on Friday.On Thursday, July 29, 1982, Roberts attended an in-service training program given by Respondent. In orderto gain admittance to the meeting, Roberts signed in. Shewalked into the room with two other aides whom shedid not know. Roberts' husband did not attend the meet-ing.On Friday, July 30, 1982, when Young called Robertsat her patient's home, Roberts reminded Young that shewanted Monday off. Young said this was "okay." ThenRoberts told Young that the patient, Lovelle Chapin, hada doctor's appointment Monday and would need some-one to come in early and take her to the doctor's office.Roberts asked Young if there were any weekend jobsavailable, and Young said there were none but that shewuld put Roberts' name on the list. Roberts had not toldYoung why she needed time off. Fifteen minutes afterthis call, Young called again and asked Roberts thereason for her request to be relieved. Roberts repliedthat she was going to be an observer at the election, andYoung replied that she could not do that and that "if Ishould show up at the election between the hours of 9:00and 1:00 I would no longer be employed." Roberts saidnothing and Young transferred the call to another coor-dinator, Laurie Friedman, who also told Roberts that ifshe went to the election between 9 and I she would nolonger be employed by Respondent.8Roberts did notspeak to Gibson that day." According to Roberts, shedid not tell either Young or Friedman that she wouldnot report to work on Monday. She assumed they wouldget a replacement to care for the patient because Younghad approved the time off earlier that week. Roberts didnot tell them that she did not care what happened to thepatient.After leaving her job that Friday, Roberts went to theunion office to speak to Herbert Binger, vice president ofthe Union. She arrived there about 2:30 p.m. and wasable to see Binger immediately; she told him that Youngtold her that if she acted as an observer at the electionshe would no longer be employed. Between 2:30 and 3p.m., Binger called Professional Care. She heard Bingerask for "relief time" for her and another observer, LelaHoward.'°When Binger got off the phone, he did notI Deborah Young is a supervisor of Respondent. The record showsthat coordinators call the home health aides at their jobs every day inorder to check their attendance.8 Roberts' hours of work were from 9 a.m. to I p.m. The election washeld from 9 a.m. to I p.m. and 3 to 9 p.m.9 Roberts' affidavit only mentions two requests for time off, onMonday and Friday.'0 The day before, Alford had told Roberts that her time off to act asan observer "was taken care of."tell Roberts she had lost her job and Roberts did not askhim whether she did nor did not still have a job. Bingerinstructed Roberts to go to the election.Roberts served as an observer for the Union from 9a.m., with various times off for relief. There were fourother observers on behalf on the Union." 1 When she at-tempted to vote she was challenged by Respondent onthe basis that she was no longer employed. For the next3 days after the election, Roberts went to work at herpatient's home from 9 a.m. to 1 p.m. She was not con-tacted there by a representative of Respondent, and onThursday afternoon about 2 or 3 p.m, Roberts called heremployer. She told Young that she had reported to Cha-pin's home but that no one had called her, Robertsasked, "Is there something I should know?" Young re-sponded that Roberts had been told not to go back tothe patient's house and that she would not be paid forthose 3 days. Young instructed Roberts to tell the patientto call the visiting nurse service. 122. Testimony of Herbert BingerBinger testified that he directed the Union's organiza-tional campaign at Professional Care. On the Fridaybefore the election, according to Binger, Roberts toldhim that the employer "wanted to take back the day thatwas granted to her because they found out she wasgoing to be an observer for the Union." Binger then con-firmed with the Board agent in charge of the electionthat Roberts' name was on the list of observers. He thencalled Elyse Gibson at her office. He informed her thatRoberts was an observer whose name had been submit-ted to the Regional Office. Gibson responded that "any-body at Professional Care could be an observer butLouise Roberts" because "Roberts had told her that shedid not care if the patient that she was taking care ofdied and because of that she would be terminated." Inresponse to a leading question by the General CounselBinger then testified that Gibson said if Roberts "showedup to be an observer for the Union she would be termi-nated." Binger recalled that he told Gibson that it wouldnot be in the best interests of Professional Care to termi-nate someone for union activity. On cross-examination,Binger denied that Lee told him Roberts was fired be-cause she said she did not care if a patient lived or died.Binger testified that he could not recall whether Rob-erts was still in his office when he finished speaking toLee, but he was sure he had not given Roberts anyadvice about what to do or whether to report to work.He did not tell her that if she were fired it would be anunfair labor practice.Binger acknowledged that no other observers and nomember of the organizing committee had been dis-charged by Respondent. No other unfair labor practicecharges have been filed against Professional Care." The size of the unit was about 500 employees.l Chapin is weak and requires assistance in personal care and prepar-ing meals, but she can walk around and help herself to some extent. Rob-erts helped her with laundry, shopping, light housekeeping, cooking, andpersonal care.326 PROFESSIONAL CARE. INC.3. Testimony of Elyse Gibson LeeAt the time of the trial Lee was the director of theNew York office of Professional Care. On September 20,1982, she testified in a Board election proceeding thattwo people had signed Louise Roberts name to gain ad-mittance to the July 29 meeting and that a man in a redshirt came in with Louise Roberts and identified himselfas her husband. According to Lee's September 20 testi-mony, she questioned two men after they entered themeeting and found that both were misrepresenting theirstatus as husbands of Professional Care employees. Atleast one man was asked to leave and refused. Lee foundout that a union agent, Elnora Alford, had signed LouiseRoberts' name. Lee never spoke to Roberts about this in-cident. Lee testified that Roberts did not disrupt themeeting. However, an aide named Joanne Sharpe andvarious other employees disrupted the meeting by shout-ing and gesturing; they are still employed by Respond-ent.Lee testified that on July 30, 1982, Roberts called theoffice about 10:30 a.m. and the receptionist turned thecall over to Lee saying that Roberts was very upset. Leewas not aware that Roberts had talked to any of the co-ordinators about taking off from work. When Lee pickedup the phone, Roberts was "babbling on about Monday,having Monday off." Roberts kept calling Lee "Ms.Fried man," and Lee several times told Roberts that shewas Elyse Lee. Roberts told Lee she would not "standfor this, that she is taking Monday off." Lee asked Rob-erts what she was talking about, and Roberts replied,"I'm not telling you anything, Elyse, I am telling youthat I am not going to work Monday." Lee asked whatcase she was on and then told Roberts she could notleave the patient alone. Roberts said, "Elyse, I'm notcoming in Monday whether the patient lives or dies."After asking Roberts to repeat that statement and hear-ing Roberts repeat it, Lee told Roberts that she was firedbecause she was conducting herself improperly. Robertssaid, "I'm not going to work," and Lee again said,"You're fired." At that point, Roberts hung up thephone. Lee testified that Chapin was "completely de-pendent" on the aide's assistance. She stated that theonly reason she fired Roberts was Roberts' expressedlack of care for the patient.After this call, Lee completed a termination notice forRoberts. The document dated July 30, 1982, and signedby Lee states that Roberts was discharged because shestated "would not show on patient 8-2-82 whether pa-tient lived or died."Lee testified that Binger called her about 4:30 or 4:45that afternoon. Binger said that they had a problem,that he wished to straighten the matter out, and thatRoberts "didn't mean" what she said. Lee told Bingerthat Roberts was fired. Then Binger brought up thematter of time off for observers and said that Robertsand Lela Howard needed time off. Lee responded thatRoberts had been fired and that she would take care ofHoward. Lee also told Binger that she wished he hadgiven her more notice about releasing observers.'a She had already filled out Roberts' termination notice by then.Lee was present at the election and saw all the unionobservers. None of them have been discharged.Lee stated that Respondent sent a replacement forRoberts to care for Chapin on Monday, August 2, 1982.The evidence shows that at 4 p.m., July 30, 1982, Re-spondent notified VNS that effective August 2 therewould be a permanent replacement on the Chapincase. 14On Tuesday, August 3, at 4 p.m., VNS sent Re.spondent a TWX message that the case would be placedon hold and no aide should be sent out by Respondent.Lee said the case was put on hold because Chapin washospitalized.On cross-examination, Lee stated that she was upset atthe Union's disruption of the July 29, 1982 meeting andthat the meeting ended in chaos. Lee did not think Rob-erts was involved in the disruption. Lee was not presentat the Board hearing on January 15, 1982, when Robertstestified for the Union in the representation proceedingand she did not know which aides were present that day.4. Testimony of Nancy SchaedelNancy Schaedel is assistant director of the specialservice department of VNS with responsibility for ensur-ing that home health aides visit patients as scheduled andprovide the service required. Professional Care is one ofa number of providers of care with which VNS has acontract.During the union campaign, Schaedel spoke to NoraSchiadone, a coordinator at Professional Care and itsformer New York director. Schiadone told Schaedel thatshe was taking Schaedel's phone call because Lee was in-volved in trying to prevent the Union from organizingthe home health aides. Schiadone said, "they wanted toget rid of the aides who were heavily involved in Unionactivities." Schiadone was not called to testify.5. Discussion and conclusionsFrom a careful reading of the testimony of Binger andRoberts I have decided that the General Counsel's alle-gations are not supported by the evidence. Indeed, closeexamination of Binger's testimony on direct examinationtends to support Lee's testimony and Respondent's de-fense herein.Binger gave two versions of his conversation withLee. The first, given as a narrative, was that Lee saidRoberts could not be an observer because she had madea callous, uncaring statement about her patient and "be-cause of that she would be terminated." The second ver-sion, given in response to a leading question by the Gen-eral Counsel, is that Roberts would be terminated if sheturned up as an election observer. These two versionsare mutually exclusive. In the first version, the decisionhad been made to terminate Roberts for her unprofes-sional remark. In the second, termination would occuronly if union activity was pursued. I credit Binger's firstversion because it was given as part of his uncoachednarrative of the events surrounding Roberts' discharge''4 Lee stated that communication with VNS is by means of a TWXmachine and that communications usually take place in the late afternoonaround 4 pm.327 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than in response to prompting by counsel. Thus, Ifind that on Friday, July 30, 1982, Lee told Binger thatRoberts would be terminated for saying she did not carewhether her patient died. I believe Lee told Binger thisin response to Binger's attempt to intercede for Robertsand obtain her reinstatement. It follows that I also do notcredit Roberts' version of her conversation with Binger.It strains credulity to suppose, as Roberts would have usdo, that having allegedly been warned that she was inperil of losing her job if she served as an observer, Rob-erts did not seek assurances from Binger that she wouldnot be fired if she was an observer. Roberts' version ofher talk with Binger is inherently incredible. Further, Ifind it equally impossible to credit Binger's assertion thathe did not advise Roberts whether he should serve as anobserver; if Lee had really told Binger that Robertswould be fired if she was an observer at the election,Binger, an experienced and high-ranking union official,would certainly have advised Roberts of her legal rightsand of the choices open to her with regard to the elec-tion. In sum, Binger's and Roberts' testimony in supportof the General Counsel's case is internally inconsistentand implausible. 15I credit Lee's testimony about Roberts' termination de-spite Lee's tendency, pointed out by General Counsel, toexaggerate the degree of Chapin's helplessness. Lee's tes-timony is supported by the documentary evidence and iscorroborated by Binger's first version of his conversationi' Further, Roberts denied saying anything about her patient living ordying yet Binger testified that Lee mentioned the statement.with Lee. As to Schaedel's testimony about Respondent'sdesire to get rid of union supporters, I do not find it sig-nificant. The union campaign herein lasted from at leastOctober 1981 to August 1982, yet Roberts' terminationwas the only one alleged to be caused by union animus.In a unit of 500 employees with many employees moreactive and vociferous in support of the Union, Respond-ent could certainly have found some circumstances war-ranting discharge if it were truly seeking to rid itself ofunion supporters. Yet all the union organizers and sup-porters are still on the Professional Care payroll.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent did not violate the Act as alleged in thecomplaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edl'ORDERThe complaint is dismissed in its entirety.l If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.328